In an action to recover damages for work, labor and services performed, arising from the boarding of horses, the defendant appeals from an order of the Supreme Court, Dutchess County (Benson, J.), dated April 26, 1988, which denied his motion pursuant to CPLR 5015 (a) (1) to vacate a judgment entered upon his default.
Ordered that the order is affirmed, with costs.
A party seeking to be relieved of a default must show that there is merit to his position and that his default is excusable (Pedone v Avco Fin. Servs., 102 AD2d 885; Tat Sang Kvoong v Budge-Wood Laundry Serv., 97 AD2d 691). The defendant has *555failed to meet his burden. Sullivan, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.